t c memo united_states tax_court jacqueline and theodore major green petitioners v commissioner of internal revenue respondent theodore major and jacqueline green petitioners v commissioner of internal revenue respondent docket nos filed date jacqueline and theodore major green pro sese richard j hasserbrock for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioners are entitled to exclude from income social_security_benefits and deduct net_operating_loss nol carryforwards relating to their and returns findings_of_fact from through the years in issue theodore green was employed as a tax_auditor for the internal_revenue_service irs his duties included examining federal_income_tax returns on date jacqueline green sustained injuries when she was struck in a grocery store parking lot with a shopping cart operated by rachel perez mrs green on date sought redress for these injuries by filing a complaint against ms perez in the superior court of ventura county california mrs green’s injuries prevented her from continuing to work on the assembly line at general motors gm and beginning in she began working as a gm decal assembler ie a person who attaches invoices to automobiles on date while working as a decal assembler she sustained additional injuries including severe back injuries requiring several surgeries and rendering her unable to work on date mrs green filed a claim for social_security_benefits and on date began receiving such benefits relating to the injuries sustained at gm mrs green also filed with the state of california’s workers’ compensation appeals board a claim against gm for these injuries at the time of trial however mrs green had not received any workmen’s compensation benefits on date mrs green obtained a default judgment the judgment against ms perez for dollar_figure on date ms perez filed a chapter bankruptcy petition in the u s bankruptcy court central district of california mrs green filed a proof_of_claim in ms perez’s bankruptcy proceeding but did not receive any funds relating to the judgment petitioners on their return claimed a dollar_figure casualty_loss petitioners also attached to their return a document titled election to forgo the carryback period under b of internal_revenue_code nol carryforward this document set forth petitioners’ intention to claim an annual dollar_figure ie from through nol carryforward petitioners filed form sec_1040 u s individual_income_tax_return relating to and on line 20a they reported social_security_benefits of dollar_figure and dollar_figure respectively petitioners did not however report these benefits as gross_income on line 20b of either return petitioners claimed an dollar_figure nol carryforward on line of each of their and returns on date and date respectively respondent issued petitioners a notice_of_deficiency relating to and in the notice respondent determined that the social_security_benefits were taxable and petitioners were not entitled to the nol carryforwards on date and date petitioners while residing in moorpark california filed their petitions relating to and respectively on date the court granted respondent’s motion to consolidate docket nos and for purposes of trial briefing and opinion opinion sec_861 requires the inclusion in gross_income of up to percent of social_security_benefits received see 123_tc_245 affd 436_f3d_344 2d cir in and mrs green received social_security_benefits but contrary to the mandate of sec_86 did not report these benefits as gross_income petitioners contend that the social_security_benefits paid to mrs green in and were paid in lieu of workmen’s compensation and thus pursuant to sec_104 are excludable from gross_income sec_104 states that gross_income shall not include those amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_104 sec_1_104-1 income_tax regs excludes from income those payments received under a statute in the nature of a workmen’s compensation act which provides compensation to employees for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue sec_7491 is applicable our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure personal injuries or sickness incurred in the course of employment simply put title ii of the social_security act the act is not in the nature of a workmen’s compensation act the act allows for disability payments to individuals regardless of whether the individual was injured in the course of employment see u s c sec_423 cf norris v commissioner tcmemo_2001_152 affd 46_fedappx_582 9th cir holding that a statute is not considered to be in the nature of a workmen’s compensation act if it allows for disability payments for any reason other than on-the-job injuries accordingly we sustain respondent’s determinations relating to the social_security_benefits sec_86 petitioners contend that they are entitled pursuant to sec_165 and sec_172 to deduct losses relating to the judgment sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 the deduction however is limited to those losses_incurred in a trade_or_business in any transaction entered into for profit or as a result of a fire storm theft or other_casualty see sec_165 and petitioners’ claimed loss was not incurred_in_a_trade_or_business or in a transaction entered into for profit ie the injuries were incurred while shopping for groceries accordingly we sustain respondent’s determinations that petitioners are not entitled to sec_165 deductions id we also note that petitioners do not have a basis in the judgment as a result petitioners are not entitled to a sec_166 worthless_debt deduction see sec_166 and b sec_1_166-1 income_tax regs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered for respondent
